Exhibit 12.1 CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (178 ) $ (321 ) Fixed Charges 509 492 Total Earnings $ 331 $ 171 Fixed Charges Interest Expense $ 496 $ 474 Amortization of Debt Costs 10 14 Interest Element of Rentals 3 4 Total Fixed Charges $ 509 $ 492 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the six months ended June 30, 2007 and 2006 were insufficient to cover fixed charges by $178 million and $321 million, respectively.As a result of such deficiencies, the ratios are not presented above.
